Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Feb. 17, 2021, has been entered in the application. Claims 11-15 and 17-29 are pending. Claims 1-10 and 16 are now canceled.

Drawings
The drawings are objected to because in figures 1-17, the characters and lines of the drawings are not durable, clean black, sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l). Further discussion can be found in the “Response to Comments” section, below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement of a steering column including both (1) a blocking element that comprises a plastic bar that extends transversely over the slot and is anchored in two lateral recesses of walls of the slot, wherein the two lateral recesses are disposed to lie opposite one another and is simultaneously also (2) “configured as” a projection of the a coupling element of the coupling device, wherein the projection protrudes into the slot, the projection being a punched-out, bent-over section of the coupling element, wherein the punched-out, bent-over section delimits the slot (see claims 14, 15), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14 and 15 recite the blocking element as being “configured as” a projection of the a coupling element of the coupling device, wherein the projection protrudes into the slot, the projection being a punched-out, bent-over section of the coupling element, wherein the punched-out, bent-over section delimits the slot (claims 14, 15), while claim 11, from which these claims depend, initially recites that the blocking element comprises a plastic bar that extends transversely over the slot and is anchored in two lateral recesses of walls 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 15 now recite the blocking element as being “configured as” a projection of the a coupling element of the coupling device, wherein the projection protrudes into the slot, the projection being a punched-out, bent-over section of the coupling element, wherein the punched-out, bent-over section delimits the slot (claims 14, 15), while claim 11, from which these claims depend, recites that the blocking element comprises a plastic bar that extends transversely over the slot and is anchored in two lateral recesses of walls of the slot, wherein the two lateral recesses are disposed to lie opposite one another. It is not clear whether or not this recitation positively intends to present two blocking arrangements which are apparently redundant.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, 

Allowable Subject Matter
Claims 11-13 and 17-29 are allowed.
Claims 14 and 15 are not in condition for allowance in that they appear to be drawn to a hybrid of plural embodiments which is not actually taught by the application as filed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the drawings, applicant’s comments are noted. The figures are unfortunately not in compliance with the requirements of 37 CFR 1.84(l), to the extent that the lines of the figures are not clean, black, sufficiently dense and dark, of uniform thickness and well defined. 
37 CFR 1.84(l) reads as follows:
“(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
From the appearance of these figures, it is possible that drawings of originally higher quality have been passed through a half-tone screen or filter (hence the loss of uniformity in all lines, be they lead lines, figure lines, shading or text). Observation of the figures illustrates the artifacts associated with the half-tone screen pattern which has apparently been applied. Figure 3 is reproduced here:

    PNG
    media_image1.png
    332
    997
    media_image1.png
    Greyscale

The text (reference “A”) is not clean, black, sufficiently dense and dark, of uniform thickness and well defined; similarly the figure lines (reference “B”) and reference numeral call-out lead-lines are not clean, black, sufficiently dense and dark, of uniform thickness and well defined; the element that would apparently attempt to represent a longitudinal axis (reference “C”) is so partial that it is not even clear whether it was intended to be a dot-dash line, or is a solid line with very little material actually shown; at the end of the lead line for numeral 19 (reference “D”), it is not clear whether the very marginal dot pattern is supposed to be a continuation of the line, or is just residual graphic noise from the half-tone screening process.  This is an exemplary listing of issues and not an exhaustive one. 
Applicant’s assertion of a “more native form” is well noted and appreciated, but what applicant has filed as a replacement set appears to be of approximately the same quality as those drawings which were initially submitted. It is also entirely possible that some image conversion associated with the electronic filing process has caused the half-tone appearance. If at all possible, applicant is encouraged to obtain a clean set of drawings which are compliant with the requirements of 37 CFR 1.84(l).
As regards claims 14 and 15, it is very well established that claims are cumulative. As such, claims 14 and 15 include the limitations of claim 11 from which they depend. See, e.g., 37 CFR 1.75: “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. […] Claims in dependent form shall be construed to include all the limitations of the claim 
The examiner contacted applicant concerning the above issues, however due to the condensed time frame, it was not possible to converge on a solution to the above issues which would result in immediate allowance of the application (see the attached Interview Summary).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616